DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-20 in the reply filed on July 28, 2022 is acknowledged.  The traversal is on the ground(s) that the exemplary process suggested by the Examiner does not represent “a materially different’ method of using Applicant’s product to manage trash and therefore does not meet the criteria for distinctness as set forth in MPEP 806.05(f). Moreover, it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office.
This is not found persuasive because the Examiner would respectfully respond that the inventions are distinct if it can be shown that the apparatus as claimed can be used to practice another and materially different process, wherein the apparatus can be utilized in a method to store and treat a wheat grain product which is materially different than the claimed trash managing method.  Further, the inventions of Group I and Group II are distinctly different and separately classified as noted in the Office Action filed on April 28th, 2022.  Thus, the prior art applicable to Group I may not be applicable to Group II.  As such a serious search burden would exist if the restriction were not required.
Therefore, the requirement is still deemed proper and is made FINAL.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said actuation unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said odor sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said data collector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borowski et al. (U.S. Publication No. 2015/0324760).
	Concerning claims 1, 14, 15 and 19, Borowski discloses a trash container comprising: 
A container unit (110/210/310) which comprises a container body (Figures 7, 12 and 25) having an opening and a container cavity for collecting trash therein (Figures 7, 12 and 25), and a container cover movably coupled at said container body between an opened position and a closed position (paragraphs 304, 330 and 355-358; and 
A sanitary and health control arrangement, which comprises: 
A monitoring module coupled at said container unit for collecting different trash information thereof (paragraphs 231, 329 and 358); 
A wireless transmitter operatively linked to said monitoring module and data collector for wirelessly transmitting the trash information to an external device (paragraphs 359-363); and 
A sanitary module operatively linked to said monitoring module for maintaining said container unit in a sanitary manner in response to said trash information (paragraphs 225-227, 312 and 313).  

Concerning claim 2, Borowski continues to disclose that said monitoring module comprises a trash scanner coupled at said container unit for determining quantity of the trash therein as one of said trash information (paragraphs 235 and 236), and a trash indicator operative linked to said trash scanner for generating an indicating signal when said container cavity is full (paragraph 231).

Regarding claim 4, Borowski further discloses that said trash scanner comprises a camera (214) for capturing an image of the trash to classify the trash when the trash is thrown into said container cavity (paragraph 329).

With respect to claim 5, the reference also discloses that said trash indicator comprises an alarm device for generating an alarm signal when said container cavity is full (paragraph 231).

Concerning claim 6, Borowski also discloses that the sanitary module is activated every time when said trash scanner is actuated for scanning the trash being thrown in said container cavity (paragraphs 225 and 226).

Concerning claim 7, Borowski continues to disclose said container unit further comprises a locking mechanism provided at said container body to releasably lock up said container cover at said closed position (paragraphs 230, 306 and 330), wherein said locking mechanism is disabled to lock up said container cover at said closed position when said container cavity is full; as said claim does not specify a controller that maintains said locking mechanism in a locked state when said container cavity is full.

Regarding claim 20, the reference further discloses that the sanitary module comprises a deodorizing device operatively coupled at said container unit and being actuated by said monitoring module for injecting deodorant into said container cavity (paragraphs 225-227, 312 and 313).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Aggarwala et al. (U.S. Publication No. 2019/0031436).
Borowski is relied upon as set forth above.  Borowski does not appear to disclose that the trash scanner comprises an infrared sensor.  Aggarwala discloses a trash container with a container body having an opening and a container cavity for collecting trash therein (paragraphs 42 and 43).  The reference continues to disclose that the trash container includes a trash scanner comprising an infrared sensor generating an infrared sensing signal to said container cavity in order to determine the number of items that has been placed into the container cavity (paragraphs 50, 72 and 100).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an infrared scanner as the trash scanner in Borowski in order to determine the number of items that has been placed into the container cavity as exemplified by Aggarwala.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Audino et al. (U.S. Publication No. 2022/0147953).
Borowski is relied upon as set forth above.  While the reference continues to disclose that the container unit includes an actuation module for automatically actuating said container cover between said opened position and said closed position (paragraphs 223 and 306), Borowski does not appear to disclose that said actuation unit is disabled to prevent said container cover being actuated from said close position to said opened position when said container cavity is full.  Audino discloses a trash container unit (900) having an opening and a container cavity for collecting trash therein, and an actuation module for automatically actuating a container cover between an open position and a closed position (paragraphs 132-136).  The reference continues to disclose that said actuation module is disabled to prevent said container cover being actuated from said closed position to said opened position when said container cavity is full in order to prevent the trash container unit from overflowing with trash (paragraph 197).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to configure the actuation module of Borowski such that said actuation module is disabled to prevent said container cover being actuated from said closed position to said opened position when said container cavity is full in order to prevent the trash container unit from overflowing with trash as exemplified by Audino.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Devitt et al. (U.S. Publication No. 2020/0116892).
Borowski is relied upon as set forth above.  Borowski does not appear to disclose that said monitoring module comprises a timer module provided at said container unit for determining a frequency of said container cover being actuated from said closed position to said opened position as one of said trash information.  Devitt discloses a trash container having an opening covered by a cover (Figure 1), and a monitoring module to monitor trash information (paragraphs 10, 16 and 17).  The reference continues to disclose that said monitoring module comprises a timer module provided at said container unit for determining a frequency of said container cover being actuated from a closed position to an opened position in order to assess the user activity for the trash container (19 and 20).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the monitor module of Borowski with a timer module to determine a frequency of said container cover being actuated from said closed position to said opened position in order to assess the user activity for the trash container as exemplified by Devitt.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Mshamma (U.S. Publication No. 2017/0313509).
Borowski is relied upon as set forth above.  Borowski does not appear to disclose that the monitoring module comprises an odor sensor operatively coupled to the container unit for detecting and collecting smell data, and a deodorizing device operatively coupled at said container unit and being actuated by said odor sensor for injecting deodorant into said container.  Mshamma discloses a trash container unit (4) having a container body with an openable lid thereon, and a cavity for placing trash therein (Figure 1; abstract).  The reference continues to disclose an odor sensor (20) operatively coupled to the container unit (4) for detecting and collecting smell data, and a deodorizing device (30) operatively coupled at said container unit and being actuated by said odor sensor (20) for injecting deodorant into said container in order to eliminate any unpleasant smells within said trash container unit (paragraph 15).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an odor sensor operatively coupled to the container unit of Borowski for detecting and collecting smell data, and a deodorizing device operatively coupled at said container unit in Borowski and being actuated by said odor sensor for injecting deodorant into said container in order to eliminate any unpleasant smells within said trash container unit as exemplified by Mshamma.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Chen (Document Identification No. CN 208516183 U).
Borowski is relied upon as set forth above, wherein the reference continues to disclose that the sanitary module comprises a deodorizing device operatively coupled at said container unit, and configured to inject a sterilizing agent into said container cavity (paragraph 313).  Borowski does not appear to disclose that the monitoring module comprises a bacteria detector coupled at said container unit for detecting a sanitary condition of said container cavity, or that the sanitary module comprises a deodorizing device operatively coupled at said container unit and being actuated by said bacteria sensor for injecting sterilizing agent into said container cavity.  Chen discloses a trash container having a container body with an opening, and a cavity for collecting trash therein (Figure 1; page 2, lines 20-28).  The reference continues to disclose that the trash container comprises a bacteria detector (4) coupled at said container unit for detecting a sanitary condition of said container cavity, a deodorizing device (10) operatively coupled at said container unit and being actuated by said bacteria sensor for injecting sterilizing agent into said container cavity in order to kill bacteria associated with spoiled food (page 2, line 40 to page 3, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a bacteria detector coupled at said container unit for detecting a sanitary condition of said container cavity, and actuate the deodorizing device of Borowski by said bacteria detector when bacteria is detected in order to kill bacteria associated with spoiled food as exemplified by Chen.

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Mshamma (U.S. Publication No. 2017/0313509) and Chen (Document Identification No. CN 208516183 U).
Borowski is relied upon as set forth above, wherein the reference continues to disclose that said monitoring module comprises a trash scanner coupled at said container unit for determining quantity of the trash therein as one of said trash information (paragraphs 235 and 236).  
Borowski does not appear to disclose that the monitoring module comprises a bacteria detector coupled at said container unit for detecting a sanitary condition of said container cavity.  Chen discloses a trash container having a container body with an opening, and a cavity for collecting trash therein (Figure 1; page 2, lines 20-28).  The reference continues to disclose that the trash container comprises a bacteria detector (4) coupled at said container unit for detecting a sanitary condition of said container cavity in order to notify and actuate a deodorizing device that kills bacteria associated with spoiled food.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a bacteria detector coupled at said container unit for detecting a sanitary condition of said container cavity, and actuate the deodorizing device of Borowski by said bacteria detector when bacteria is detected in order to kill bacteria associated with spoiled food as exemplified by Chen.
Borowski further does not appear to disclose an odor sensor coupled to the container unit for detecting and collecting smell data.  Mshamma discloses a trash container unit (4) having a container body with an openable lid thereon, and a cavity for placing trash therein (Figure 1; abstract).  The reference continues to disclose an odor sensor (20) operatively coupled to the container unit (4) for detecting and collecting smell data in order to actuate a deodorizing device to eliminate any unpleasant smells when an odor is detected within said trash container unit (paragraph 15).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an odor sensor operatively coupled to the container unit of Borowski for detecting and collecting smell data in order to actuate the deodorizing device to eliminate any unpleasant smells within said trash container unit when an odor is sensed as exemplified by Mshamma.

Concerning claim 18, Borowski continues to disclose a trash indicator operative linked to said trash scanner for generating an indicating signal when said container cavity is full (paragraph 231).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borowski et al. (U.S. Publication No. 2015/0324760) in view of Mshamma (U.S. Publication No. 2017/0313509) and Chen (Document Identification No. CN 208516183 U) as applied to claim 16 above, and further in view of Aggarwala et al. (U.S. Publication No. 2019/0031436).
Borowski is relied upon as set forth above, wherein the reference continues to disclose that said trash scanner comprises a camera (214) for capturing an image of the trash to classify the trash when the trash is thrown into said container cavity (paragraph 329). Borowski does not appear to disclose that the trash scanner comprises an infrared sensor.  Aggarwala discloses a trash container with a container body having an opening and a container cavity for collecting trash therein (paragraphs 42 and 43).  The reference continues to disclose that the trash container includes a trash scanner comprising an infrared sensor generating an infrared sensing signal to said container cavity in order to determine the number of items that has been placed into the container cavity (paragraphs 50, 72 and 100).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an infrared scanner as the trash scanner in Borowski in order to determine the number of items that has been placed into the container cavity as exemplified by Aggarwala.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/716,457 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by claims 25-40 of the reference application.  More specifically, each disclose a trash container comprising a container unit which comprises a container body having an opening and a container cavity for collecting trash therein, and a container cover movably coupled at said container body between an opened position and a closed position (claim 25 of the reference application); and a sanitary and health control arrangement, which comprises a monitoring module coupled at said container unit for collecting different trash information thereof (claims 38-40 of the reference application); and a sanitary module operatively linked to said monitoring module for maintaining said container unit in a sanitary manner in response to said trash information (claims 26-40 of the reference application).  As such, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799